Rice, P. J.,
Dissenting.
I cannot agree that the plaintiff was a “ necessary attendant for the poor” within the meaning of section 6 of the act of 1824. Some of the most important duties attached to his position neither related directly nor indirectly to attendance on the poor, e. g. collecting money, and investigating' merits of applications for relief. Poor directors may, under section 7, adopt ordinances, rules and regulations, relative to the affairs of the district, which undoubtedly may require for their proper execution the assistance of such a person, and in that case the power to employ or appoint him might be implied; but such an ordinance must be submitted to the quarter sessions for approval. The thought is well expressed by the learned judge below when he says: “We are accordingly led to the conclusion that the intention of the act of 1824 is (1) to leave the directors free to determine upon the employment of and enter into binding contracts with all such persons whose services may be deemed necessary as attendants in the primary sense above indicated; but (2) to permit them to make appointments additional to that of clerk and designed like it to serve the convenience of the directors, aid them in the discharge of duties and relieve them of labors which will otherwise have to be performed by themselves, only in so far as definite and formal ordinances, rules or regulations duly adopted by the directors and approved by the court, shall from time to time provide therefor..... But when it comes to the employment of agents charged with duties' originally devolving upon the director's themselves there is an unmis*449takable propriety in providing on the one hand for some check upon the not unnatural disposition of men to shift irksome burdens and responsibilities, and on the other hand for some supervision over the nature and wording of the terms and conditions to be prescribed in accordance with a broader experience and a more precise knowledge of settled forms and principles than can be justly expected from the directors.” The resolution so called, affected the affairs of the corporation and was, in effect, an ordinance and governed by the principles enunciated in Kepner v. Commonwealth, 40 Pa. 124, at page 130, and numerous cases following its lead. If not so, then each year a resolution regulating the affairs of the corporation in the most important degree may be adopted and the salutary provisions of the proviso to section 7 be evaded. Upon the whole I think the case was well decided by the learned judge below and his judgment should be affirmed.
Judge Porter authorizes me to say that he concurs in the foregoing dissent.